J-S45035-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                       IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

VERNON J. VEREEN,

                            Appellant                   No. 1938 WDA 2015


                Appeal from the PCRA Order November 10, 2015
               in the Court of Common Pleas of Allegheny County
               Criminal Division at No.: CP-02-CR-0016890-2012


BEFORE: OLSON, J., DUBOW, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                                  FILED JUNE 08, 2016

        Appellant, Vernon J. Vereen, appeals from the order dismissing

without a hearing his timely, counseled first petition for relief filed pursuant

to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541–9546.

Appellant alleges ineffective assistance of trial counsel. We affirm.

        Appellant’s underlying conviction stems from an altercation between

him and the victim, Jacky (or Jackie, a/k/a Jay) S. Holland, on October 31,

2012. The two had a history of grievances and ill-will involving Appellant’s

relationship with Angela Morris.          Ms. Morris was Appellant’s paramour or

girlfriend, as well as the victim’s former girlfriend and the mother of his

daughter. On October 30, 2012, the day before this incident, Mr. Holland

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S45035-16



had apparently been awarded full custody of their daughter, then five years

of age.

       The next day, October 31, Appellant and Holland encountered each

other in Holland’s neighborhood at a barber shop where Holland regularly

stopped to play pool with friends. Appellant was getting a haircut. In an

obscenity-laced remark, Appellant accused Mr. Holland of being a child

molester of his own daughter.1

       After that accusation, the accounts differ markedly. Appellant testified

that when he left the barber shop Holland and several companions were

waiting for him outside the door.2             (See N.T. Trial 8/06/13, at 83).   Mr.

Holland testified that he and his companions had only gone outside to

smoke.

       After another verbal exchange, Holland and Appellant began fighting.

Each blames the other for the first blow.              Mr. Holland claims Appellant

rushed him.      (See id. at 21).        He testified he swung at Appellant and

missed, Appellant rushed him again and pushed him into the street, where a

truck ran over his foot. (See id. at 22). Appellant claims Holland punched

him twice in the face. (See id. at 84).
____________________________________________


1
  It appears undisputed that although Appellant initiated a complaint which
resulted in an investigation against Mr. Holland, no charges were ever filed.
2
  Appellant’s barber, Dera Cord, testified that she offered to escort him out
the back door, but he declined because his car was parked out front. (See
N.T. Trial, 8/06/13, at 100).



                                           -2-
J-S45035-16



       In any event, apparently while in a headlock, Appellant cut the victim’s

head and face three times with a box cutter.3        Holland’s foot was injured

when the truck ran over it. Mr. Holland also got blurred vision for about six

months, but recovered.          Holland testified that the scars are permanent.

(See id. at 26-28; see also id. at 45, 49-50). Appellant had no injuries

which required medical attention. (See id. at 88).

       At trial, Appellant claimed self-defense.     (See id. at 85, 88).     He

testified that Holland had threatened to kill him previously, and had left

threatening messages on his and Ms. Morris’ voicemails. (See id. at 85-86).

       After a bench trial, the court convicted Appellant of one count of

aggravated assault, 18 Pa.C.S.A. §2702(a)(4) (deadly weapon utilized), and

one count of simple assault. The court acquitted him of one other count of

aggravated assault, 18 Pa.C.S.A. §2702(a)(1) (serious bodily injury).         He

was sentenced immediately after conviction to a five-year term of probation,

plus restitution. He did not file post-sentence motions or a direct appeal.

       Appellant filed a timely pro se PCRA petition on July 25, 2014.        The

PCRA court appointed counsel, who filed an amended petition.         The court

filed a notice of intent to dismiss, pursuant to Pennsylvania Rule of Criminal



____________________________________________


3
  Appellant testified he had a box cutter on his key ring. (See N.T. Trial, at
84). Mr. Holland refers to a “barber’s razor” rather than a box cutter razor.
(Id. at 21).




                                           -3-
J-S45035-16



Procedure 907, and dismissed the petition on November 10, 2015.              This

timely appeal followed.4

       Appellant raises two questions on appeal:

            I. Is [Appellant’s] claim for relief properly cognizable
       under the Post[ ]Conviction Relief Act?

             II. Did the [PCRA] court abuse its discretion in denying
       the petition alleging counsel’s ineffectiveness without a hearing,
       where [Appellant] established the merits of the claim that trial
       counsel [was ineffective?] for failing to present evidence of the
       alleged victim’s prior summary conviction for disorderly conduct,
       as well as evidence corroborating the alleged victim’s prior
       threats towards [Appellant], and for not arguing that this
       evidence and evidence of the alleged victim’s prior threats
       towards [Appellant] supported [Appellant’s] self-defense claim?

(Appellant’s Brief, at 5).(most capitalization omitted).

       We    need not address Appellant’s        first question.   Neither   the

Commonwealth nor the PCRA court questions whether Appellant’s claim of

ineffectiveness was cognizable under the PCRA. On independent review, we

conclude that there is no dispute that Appellant has presented a cognizable

PCRA claim.

       In his second question, Appellant alleges that trial counsel was

ineffective for failure to present evidence of the victim’s prior summary

conviction for disorderly conduct, and evidence of prior threats by the victim
____________________________________________


4
  Counsel filed a concise statement of errors on January 4, 2016. See
Pa.R.A.P. 1925(b).     The PCRA Court filed a Rule 1925(a) statement,
referencing its notice of intent to dismiss, on February 16, 2016. See
Pa.R.A.P. 1925(a).



                                           -4-
J-S45035-16


to him.   (See id.).    He also alleges that counsel was ineffective for not

presenting evidence of the victim’s prior (unrelated) arrest for simple

assault, and for not arguing this un-presented evidence in his closing

argument.    (See id. at 18-23).    Appellant maintains that evidence of the

victim’s prior threats would have supported his self-defense claim.      (See

id.). He concludes that he should be granted a new trial, or at a minimum,

a PCRA hearing on the claim of ineffectiveness of trial counsel. (See id. at

23-24). We disagree.

            Our standard and scope of review for the denial of a PCRA
     petition is well-settled.

                [A]n appellate court reviews the PCRA court’s
          findings of fact to determine whether they are supported
          by the record, and reviews its conclusions of law to
          determine whether they are free from legal error. The
          scope of review is limited to the findings of the PCRA court
          and the evidence of record, viewed in the light most
          favorable to the prevailing party at the trial level.

     Commonwealth v. Spotz, [ ] 84 A.3d 294, 311 ([Pa.] 2014)
     (citations and internal quotation marks omitted).

                 To establish trial counsel’s ineffectiveness, a
          petitioner must demonstrate: (1) the underlying claim has
          arguable merit; (2) counsel had no reasonable basis for
          the course of action or inaction chosen; and (3) counsel’s
          action or inaction prejudiced the petitioner.        See
          Strickland v. Washington, 466 U.S. 668, 104 S. Ct.
          2052, 80 L.Ed.2d 674 (1984); Commonwealth v. Pierce,
          515 Pa. 153, 527 A.2d 973 (1987).

     Id. at 303 n.3. Furthermore,

                [A] PCRA petitioner will be granted relief only when
          he proves, by a preponderance of the evidence, that his
          conviction or sentence resulted from the ineffective

                                     -5-
J-S45035-16


       assistance of counsel which, in the circumstances of the
       particular case, so undermined the truth-determining
       process that no reliable adjudication of guilt or innocence
       could have taken place.      42 Pa.C.S. § 9543(a)(2)(ii).
       Counsel is presumed effective, and to rebut that
       presumption, the PCRA petitioner must demonstrate that
       counsel’s performance was deficient and that such
       deficiency prejudiced him.

     Id. at 311–12 (most case citations, internal quotation marks and
     other punctuation omitted). “Counsel’s assistance is deemed
     constitutionally effective once this Court determines that the
     defendant has not established any one of the prongs of the
     ineffectiveness test.” Commonwealth v. Rolan, 964 A.2d 398,
     406 (Pa. Super. 2008) (citations and internal quotation marks
     omitted) (emphasis in original).

           This Court analyzes PCRA appeals “in the light most
     favorable to the prevailing party at the PCRA level.”
     [Commonwealth v.] Rykard, [55 A.3d 1177 (Pa. Super 2012),
     appeal denied, 64 A.3d 631 (Pa. 2013)] at 1183 (emphasis
     added); see also Spotz, supra at 311 (“The scope of review is
     limited to the findings of the PCRA court and the evidence of
     record, viewed in the light most favorable to the prevailing
     party at the trial level.”) (emphasis added).

          Our Supreme Court has explained:

             As a general and practical matter, it is more difficult
       for a defendant to prevail on a claim litigated through the
       lens of counsel ineffectiveness, rather than as a preserved
       claim of trial court error. Commonwealth v. Gribble, 580
       Pa. 647, 863 A.2d 455, 472 (2004).          This Court has
       addressed the difference as follows:

              [A] defendant [raising a claim of ineffective
        assistance of counsel] is required to show actual
        prejudice; that is, that counsel’s ineffectiveness was of
        such magnitude that it ‘could have reasonably had an
        adverse effect on the outcome of the proceedings.’
        Pierce, 515 Pa. at 162, 527 A.2d at 977. This standard
        is different from the harmless error analysis that is
        typically applied when determining whether the trial court
        erred in taking or failing to take certain action. The

                                   -6-
J-S45035-16


        harmless error standard, as set forth by this Court in
        Commonwealth v. Story, 476 Pa. [391], 409, 383 A.2d
        [155], 164 [ (1978) ] (citations omitted), states that
        “[w]henever there is a ‘reasonable possibility’ that an
        error ‘might have contributed to the conviction,’ the error
        is not harmless.” This standard, which places the burden
        on the Commonwealth to show that the error did not
        contribute to the verdict beyond a reasonable doubt, is a
        lesser standard than the Pierce prejudice standard,
        which requires the defendant to show that counsel’s
        conduct had an actual adverse effect on the outcome of
        the proceedings.    This distinction appropriately arises
        from the difference between a direct attack on error
        occurring at trial and a collateral attack on the
        stewardship of counsel. In a collateral attack, we first
        presume that counsel is effective, and that not every
        error by counsel can or will result in a constitutional
        violation of a defendant’s Sixth Amendment right to
        counsel. Pierce, supra.

     Gribble, 580 Pa. at 676, 863 A.2d at 472 (emphasis in original).

Commonwealth v. Freeland, 106 A.3d 768, 775-77 (Pa. Super. 2014).

     This Court grants great deference to the findings of the PCRA
     court if the record contains any support for those findings.
     Commonwealth v. Boyd, 923 A.2d 513 (Pa. Super. 2007),
     appeal denied, 593 Pa. 754, 932 A.2d 74 (2007). “[A] petitioner
     is not entitled to a PCRA hearing as a matter of right; the PCRA
     court can decline to hold a hearing if there is no genuine issue
     concerning any material fact and the petitioner is not entitled to
     post-conviction collateral relief, and no purpose would be served
     by any further proceedings.” Commonwealth v. Taylor, 933
     A.2d 1035, 1040 (Pa. Super. 2007), appeal denied, 597 Pa. 715,
     951 A.2d 1163 (2008); Pa.R.Crim.P. 907(1). “A reviewing court
     on appeal must examine each of the issues raised in the PCRA
     petition in light of the record in order to determine whether the
     PCRA court erred in concluding that there were no genuine
     issues of material fact and in denying relief without an
     evidentiary hearing.”      Commonwealth v. Derrickson, 923
     A.2d 466, 468 (Pa. Super. 2007), appeal denied, 594 Pa. 685,
     934 A.2d 72 (2007).




                                   -7-
J-S45035-16


Commonwealth v. Smith, 121 A.3d 1049, 1052 (Pa. Super. 2015).

“Furthermore, it is axiomatic that appellate courts must defer to the

credibility determinations of the trial court as fact finder, as the trial judge

observes    the   witnesses’   demeanor     first-hand.”   Commonwealth       v.

O'Bryon, 820 A.2d 1287, 1290 (Pa. Super. 2003) (citation omitted).

      Here, viewing the evidence in the light most favorable to the

Commonwealth as verdict winner, we discern no basis on which to disturb

the decision of the PCRA court.        Most notably, the PCRA court judge, who

also presided at Appellant’s bench trial, unequivocally “found the victim’s

testimony to be highly credible and substantially corroborated by the

testimony of another Commonwealth eyewitness, whose testimony was also

very credible.” (Notice of Intent to Dismiss, 10/13/15, at 2 ¶ 5) (citing N.T.

Trial, at 129-30).

      In contrast, the court found Appellant’s trial “testimony was incredible,

self-serving, and unsupported by the testimony of his own witness, who this

court did not find to be credible[.]” (Notice of Intent to Dismiss, at 2 ¶ 6)

(citing N.T. Trial, at 101, 108-11).

      The   court concluded: “In short, the          Commonwealth’s evidence

established beyond a reasonable doubt that [Appellant] was the initial

aggressor, and that he had the opportunity to safely retreat and avoid any

confrontation, but failed to do so.” (Id. at 2 n.6) (citing N.T. Trial, at 15-23,

43, 53-59, 61, 66-67, 100-01).


                                        -8-
J-S45035-16


      We defer to the credibility determinations of the trial court which had

the opportunity to observe the witnesses’ demeanor first-hand.             See

O'Bryon, supra at 1290. We also grant great deference to the findings of

the PCRA court if the record contains any support for those findings. See

Smith, supra at 1052.

      Accordingly, we discern no basis on which Appellant did, or could,

establish actual prejudice by a preponderance of the evidence, “that is, that

counsel’s ineffectiveness was of such magnitude that it ‘could have

reasonably had an adverse effect on the outcome of the proceedings.’”

Freeland, supra at 776 (quoting Pierce, supra at 977).

      Moreover, Appellant’s related claims do not merit relief.       Appellant

argues, in effect, that trial counsel should have introduced additional

evidence of Mr. Holland’s threats, or two unrelated previous convictions of

disorderly conduct. But the PCRA court judge confirms that, having presided

at the bench trial, she was already aware of Mr. Holland’s threats from

Appellant’s testimony.     (See Notice of Intent to Dismiss, at 2 ¶ 4).

Additional evidence of previous threats from Mr. Holland, or final argument

based on additional evidence, would have been merely cumulative of facts

already presented to the trial court, sitting as fact-finder. Appellant fails to

establish that such incremental, cumulative evidence would have changed

the outcome.




                                     -9-
J-S45035-16


       Similarly, the PCRA court concluded that there is “no reasonable

probability that this court’s verdict would have been different had counsel

introduced evidence of the victim’s prior summary convictions for disorderly

conduct and his arrest for simple assault[.]”         (See id. at 1-2, ¶ 3).5      The

disorderly conduct convictions were for distinguishable, unrelated conduct,

and the simple assault arrest did not result in a conviction.

       In sum, Appellant failed to prove that any alleged ineffectiveness was

“of such magnitude that it ‘could have reasonably had an adverse effect on

the outcome of the proceedings.’” Freeland, supra at 776 (quoting Pierce,

supra at 977).        Therefore, Appellant did not suffer any legal prejudice.

Because      Appellant    failed   to   establish   the   prejudice   prong   of   the

ineffectiveness test, trial counsel’s assistance is “deemed constitutionally

effective[.]”      Rolan, supra at 406. (citation omitted) (emphasis in

original).    Accordingly, Appellant failed to establish that the proposed

evidence would have overcome the presumption of effectiveness.

       The PCRA court properly dismissed Appellant’s petition without a

hearing.

       Order affirmed.

____________________________________________


5
  The Commonwealth correctly notes that one of the cases cited by Appellant
in support of his claim, Commonwealth v. Beck, 402 A.2d 1371, 1374 (Pa.
1979), was overruled by Commonwealth v. Christine, 125 A.3d 394 (Pa.
2015). (See Appellant’s Brief, at 19; Commonwealth’s Brief, at 16); see
also Pennsylvania Rule of Evidence 404(b)(1), (2).



                                          - 10 -
J-S45035-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/8/2016




                          - 11 -